                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                           Civil Case No.: 5:17-cv-00581-FL

MARCIA           ELENA     QUINTEROS           )
HAWKINS,           ALICIA  FRANKLIN,           )
VANESSA LACHOWSKI, and KYANNA                  )
SHIPP, on behalf of themselves and all         )
others similarly situated,                     )
                                               )
             Plaintiffs, and                   )      ORDER GRANTING UNOPPOSED
                                               )        MOTION TO DISMISS AND
REINA GUZMAN, on behalf of herself,            )             INTERVENE
minor child E.L, and all others similarly      )          NAMED PLAINTIFFS
situated,                                      )
                                               )
             Proposed Intervenor Plaintiff,    )
                                               )
            v.                                 )
                                               )
MANDY COHEN, in her official capacity as       )
Secretary of the North Carolina Department     )
of Health and Human Services,                  )
                                               )
           Defendant.                          )
____________________________________


       Pursuant to Federal Rules of Civil Procedure 23(d)(1)(B)(iii), 24(a)(2) and 24(b)(1)(B),

Plaintiffs and Proposed Intervenor Plaintiff have moved the Court to dismiss two named

plaintiffs and intervene one new named plaintiff. Defendant does not oppose this motion.

       WHEREFORE, based upon good cause shown, IT IS HEREBY ORDERED THAT:

       A. Marcia Elena Quinteros Hawkins is dismissed as a named Plaintiff and class

           representative.

       B. Kyanna Shipp is dismissed as a named Plaintiff and class representative.

       C. Class Member Reina Guzman is permitted to intervene as a named plaintiff in order



                                               1
         to provide a class representative for Class One. The proposed Intervenor Complaint

         shall be filed by plaintiffs on the docket within five (5) days and served electronically.

Dated: March 6th, 2020.


                                                    ____________________________
                                                    Hon. Louise Flanagan
                                                    U.S. District Court Judge




                                               2
